TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00694-CV


                                  Joseph Martinez, Appellant

                                                 v.

                               Samantha Renee Garcia, Appellee


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-13-005776, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 2, 2019. On December 11, 2019,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by January 2, 2020, would result in the dismissal of his appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Prosecution

Filed: January 24, 2020